EXHIBIT 10.3
 
A M E N D M E N T NO. 1
 
TO
 
LOAN PURCHASE AGREEMENT
 
The LOAN PURCHASE AGREEMENT, dated as of May 10, 2002, among NEW CENTURY FUNDING
I, a Delaware statutory trust, NEW CENTURY FINANCIAL CORPORATION, a Delaware
corporation, and NEW CENTURY MORTGAGE CORPORATION, a California corporation, is
hereby being amended by this Amendment No. 1 dated as of November 21, 2002 (the
“Amendment”) as follows:
 
1.
 
Amended Terms.    The Agreement is hereby amended as follows:

 
(a)  the following new paragraph (z) is added to Section 4.01:
 
“(z)    Pair-Off Fee.    The Seller agrees to convey to the Purchaser a
sufficient volume of Mortgage Loans such that the Purchaser will not be
obligated to pay any make-whole fee described in Section 4.04(c) of the Note
Purchase Agreement. The New Century Parties further agree to indemnify and hold
the Purchaser harmless against any such make-whole fee assessed against the
Purchaser pursuant to such Section 4.04(c) of the Note Purchase Agreement (the
“Pair-Off Fee”).” ; and
 
(b)  the Seller and the Purchaser agree that the reference to “Commitment
Amount” in the last sentence of Section 4.01(a) (“Agreement to Support
Purchaser”) shall mean and pertain to $750,000,000, pursuant to Amendment No. 2
to the Note Purchase Agreement dated as of the date hereof.
 
2.
 
Governing Law.    This Amendment, in all respects, shall be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance, without regard to principles
of conflicts of law.

 
3.
 
Counterparts.    This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute but one and the
same instrument.

 
4.
 
Merger and Integration. Upon execution of this Amendment by the parties to the
Agreement, this Amendment shall be incorporated into and merged together with
the Agreement. Except as provided herein, all provisions, terms and conditions
of the Agreement shall remain in full force and effect and the Agreement as
hereby amended is further ratified and reconfirmed in all respects.

 
5.
 
Capitalized Terms.    Capitalized terms used herein and not defined herein have
their respective meanings as set forth in the Agreement.

 



--------------------------------------------------------------------------------

 
6.
 
Voting Rights.    For the convenience of cross-referencing, reference is hereby
made to that certain direction letter of even date herewith (the “Instruction
Letter”) wherein New Century Mortgage Corporation, the Administrator of New
Century Funding I under the Administration Agreement and the Depositor under the
Trust Agreement, (a) directs Wilmington Trust Company to take all such action
with respect to the Trust as is consistent with the terms and conditions of each
of the Agreement and the Trust Agreement and (b) thereby represents and warrants
that (i) it is the holder of the majority of Voting Rights (as defined in the
Trust Agreement) and (ii) the actions to be taken by Wilmington Trust Company
pursuant to the Instruction Letter and hereunder are authorized by, and do not
conflict with, the Transaction Documents.

 
7.
 
Liability.    It is expressly understood and agreed by the parties that (a) this
Amendment is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, pursuant to the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding the Trust with respect thereto, (c)
nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressly or impliedly contained herein, and the right to claim any and
all such liability, if any, being expressly waived by the parties hereto and by
any person claiming by, through or under the parties hereto, and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust hereunder or under any other related documents. Nothing
expressed or implied in the preceding sentence, however, shall alter the terms
and conditions of Section 5.1 of the Trust Agreement.

 
 
 
[Remainder of page intentionally left blank.]



2



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Agreement to be duly executed and delivered as of the date specified above.
 
NEW CENTURY FUNDING I
By:


 
WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as Owner
Trustee under the Trust Agreement
 
By:
 
/s/    JANET R. HAVRILLA   

--------------------------------------------------------------------------------

   
Name:
Title: Financial Services Officer

 
NEW CENTURY MORTGAGE CORPORATION
By:
 
/s/    KEVIN CLOYD

--------------------------------------------------------------------------------

   
Name:
Title: Senior Vice President
 

NEW CENTURY FINANCIAL CORPORATION
By:
 
/s/    BRAD A. MORRICE

--------------------------------------------------------------------------------

   
Name:
Title: President

 
 
 
[Signature Page for Amendment No. 1 to Loan Purchase Agreement]



3